UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52917 TITAN IRON ORE CORP. (Exact name of registrant as specified in its charter) Nevada 98-0546715 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3040 North Campbell Ave. #110, Tucson, Arizona85719 (Address of principal executive offices)(zip code) (520) 989-0020 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 51,071,000 shares of common stock outstanding as of August 14, 2012. 1 EXPLANATORY NOTE We are filing this Amendment No. 1 on Form 10-Q/A to our Quarterly Report on Form 10-Q for the quarter ended June 30, 2012 (the “Form 10-Q”), which was originally filed with the Securities and Exchange Commission on August 17, 2012, for the sole purpose of furnishing the Interactive Data File as Exhibit 101 in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report furnishes the following items from the Form 10-Q formatted in eXtensible Business Reporting Language (XBRL): (i) the unaudited Balance Sheets as of June 30, 2012 and audited Balance Sheets as of December 31, 2011, (ii) the unaudited Statements of Comprehensive Loss for the three and six months ended June 30, 2012 and 2011 and for the period from June 5, 2007 (Inception) to June 30, 2012, (iii) the unaudited Statement of Stockholders' Equity for the period from inception to June 30, 2012, (iv) the unaudited Statements of Cash Flows for the six months ended June 30, 2012 and 2011 and for the period from June 5, 2007 (Inception) to June 30, 2012, and (v) the unaudited Notes to Financial Statements. No other changes have been made to the Form 10-Q. This Amendment does not reflect events that have occurred after the August 17, 2012 filing date of the Form 10-Q, or modify or update the disclosures presented therein, except to reflect the amendment described above. 2 ITEM 6.EXHIBITS Exhibit Number Description (3) (i) Articles of incorporation (ii) By-laws Articles of Incorporation (Incorporated by reference to the Registration Statement on Form SB-2, previously filed with the SEC on October 3, 2007). Bylaws (Incorporated by reference to the Registration Statement on Form SB-2, previously filed with the SEC on October 3, 2007). Articles of Merger dated effective June 15, 2011 (Incorporated by reference to the Current Report on Form 8-K, previously filed with the SEC on June 17, 2011) Certificate of Change dated effective June 15, 2011 (Incorporated by reference to the Current Report on Form 8-K, previously filed with the SEC on June 17, 2011) 10 Material Contracts Mineral Property Option Acquisition Agreement dated June 13, 2011 with J2 Mining Ventures Ltd. (Incorporated by reference to the Current Report on Form 8-K, previously filed with the SEC on June16, 2011) Form of subscription agreement (Incorporated by reference to the Current Report on Form 8-K, previously filed with the SEC on June 24, 2011) Form of warrant certificate (Incorporated by reference to the Current Report on Form 8-K, previously filed with the SEC on June 24, 2011) Assignment of Mineral Property Option Agreement With J2 Mining and Wyomex LLC dated June 30, 2012 (Incorporated by reference to the Current Report on Form 8-K, previously filed with the SEC on July 8, 2011) Employment Agreement with Andrew Brodkey dated June 30, 2012 (Incorporated by reference to the Current Report on Form 8-K, previously filed with the SEC on July 8, 2011) Consulting Agreement with Kriyah Consultants, LLC dated June 30, 2012 (Incorporated by reference to the Current Report on Form 8-K, previously filed with the SEC on July 8, 2011) Consulting Agreement with Sage Associates, Inc. dated June 30, 2012 (Incorporated by reference to the Current Report on Form 8-K, previously filed with the SEC on July 8, 2011) Consulting Agreement with J2 Mining dated June 30, 2012 (Incorporated by reference to the Current Report on Form 8-K, previously filed with the SEC on July 8, 2011) Stock Purchase Agreement dated June 28, 2011 (Incorporated by reference to the Current Report on Form 8-K, previously filed with the SEC on July 8, 2011) Option Agreement dated effective July 12, 2011 between Titan Iron Ore Corp. and Globex Mining Enterprises Inc. (Incorporated by reference to the Current Report on Form 8-K, previously filed with the SEC on July 28, 2011) Retainer Agreement dated effective November 1, 2011 between Titan Iron Ore Corp. and Wolfe Axelrod Weinberger Associates LLC. (Incorporated by reference to the Current Report on Form 8-K, previously filed with the SEC on November 7, 2011) Form of subscription agreement (Incorporated by reference to the Current Report on Form 8-K previously filed with the SEC on January 12, 2012) Form of warrant certificate (Incorporated by reference to the Current Report on Form 8-K previously filed with the SEC on January 12, 2012) Asset Purchase Agreement between the Company and Wyomex (Incorporated by reference to the Current Report on Form 8-K previously filed with the SEC on April 11, 2012) Note between the Company and Wyomex (Incorporated by reference to the Current Report on Form 8-K previously filed with the SEC on April 11, 2012) Mortgage between the Company and Wyomex (Incorporated by reference to the Current Report on Form 8-K previously filed with the SEC on April 11, 2012) Form of Stock Option Agreement (incorporated by reference to the current report on Form 8-K, previously filed with the SEC on June 22, 2012) 16 Letter re change in certifying accountant Letter fromMoore and Associates Chartered to the SEC dated February 23, 2009 (Incorporated by reference to the Current Report on Form 8-K, previously filed with the SEC on February 25, 2009) Letter fromMoore and Associates Chartered to the SEC dated February 23, 2009 (Incorporated by reference to the Current Report on Form 8-K/A, previously filed with the SEC on March 9, 2009) Letter from independent accountant to SEC dated March 11, 2009 (Incorporated by reference to the Current Report on Form 8-K/A, previously filed with the SEC on March 12, 2009) Letter from independent accountant to SEC dated August 16, 2011 (Incorporated by reference to the Current Report on Form 8-K/A, previously filed with the SEC on August 18, 2011) 31 Rule 13a-14(a)/15d-14(a) Certification 31.1* Section 302 Certification under Sarbanes-Oxley Act of 2002 of the Chief Executive Officer 31.2* Section 302 Certification under Sarbanes-Oxley Act of 2002 of the Chief Financial Officer 32 Section 1350 Certification 32.1* Section 906 Certifications under Sarbanes-Oxley Act of 2002 2011 Stock Option Plan (incorporated by reference to the current report on Form 8-K, previously filed with the SEC on June 22, 2012) 101.INS** XBRL INSTANCE DOCUMENT 101.SCH** XBRL TAXONOMY EXTENSION SCHEMA 101.CAL** XBRL TAXONOMY EXTENSION CALCULATION LINKBASE 101.DEF** XBRL TAXONOMY EXTENSION DEFINITION LINKBASE 101.LAB** XBRL TAXONOMY EXTENSION LABEL LINKBASE 101.PRE** XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE * Previously filed. ** Furnished herewith. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TITAN IRON ORE CORP. By: /s/ Andrew Brodkey Andrew Brodkey President, CEO and Director (Principal Executive Officer) Date: August 30 , 2012 By: /s/ Frank Garcia Frank Garcia Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) Date: August 30 , 2012 4
